                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DONTE McCLELLON,                                      CASE NO. C18-0909-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    CAPITAL ONE BANK, N.A.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s notice of Plaintiff’s failure to file an
18   amended complaint (Dkt. No. 18). On October 22, 2018, the Court granted Defendant’s motion
19   to dismiss Plaintiff’s amended complaint. (Dkt. No. 16.) The Court granted Plaintiff leave to
20   amend his complaint within 14 days. (Id.) Plaintiff has failed to file a second amended complaint
21   within the Court-ordered deadline.
22          Within seven (7) days of the issuance of this order, Plaintiff shall show cause why his
23   case should not be dismissed for failure to prosecute. If Plaintiff fails to timely respond to the
24   Court’s order, his claims could be dismissed with prejudice for failure to prosecute and failure to
25   comply with the Court’s order.
26


     MINUTE ORDER
     C18-0909-JCC
     PAGE - 1
 1        DATED this 14th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0909-JCC
     PAGE - 2
